Grant, J.
This is a summary proceeding to obtain possession of a house owned by the plaintiff, and occupied by the defendant and his family. The court below directed a verdict for the plaintiff.
Defendant had been in the employ-of the plaintiff as book-keeper up to June 1, 1891, when his employment ceased. He was notified May 1 that his services would be no longer required. The house was required for the use of the man employed in his place. Defendant’s, father was the general agent of the plaintiff at its mine. Defendant did not leave the house upon the termination of his employment, and June 12, 1891, the plaintiff, through its general agent, caused a three-months notice, to quit to be served upon him. This notice was regular. At the expiration of the three months defendant refused to surrender the premises.
Defendant sought to prove, upon the cross-examination, of his father and by his own testimony, that his father told him, shortly before the notice was served, that the plaintiff was going to send him a notice to quit, but that this was done to please one of the directors of the company, and that he need pay no attention to it. The court excluded the evidence, and this presents the sole question in the case.
I think the ruling was correct. Joseph Kirkpatrick, plaintiff’s agent, in causing this notice to be served, was not acting for himself, but for his- principal. Plaintiff was entitled to the possession of the house, at least after serving notice to quit and the expiration of the time specified therein, if not upon the termination of defendant’s employment. Defendant knew of the authority of *254the agent and the purpose of the notice. His offer was, in effect, to show a secret understanding between himself and plaintiff's agent, contrary to the express terms of the notice. Such conduct on the part of the agent would be a fraud upon his employer's rights, and not binding. An agent cannot act for his principal in the same transaction in two inconsistent capacities, one favorable to his wishes and interest, and the other hostile to them.
The judgment is affirmed.
The other Justices concurred.